STATE OF VERMONT
SUPERIOR COURT                                                   ENVIRONMENTAL DIVISION
                                                                  Docket No. 173-12-13 Vtec

         Killington Resort Parking Project Act 250 Permit Application Appeal

                             ENTRY REGARDING MOTION

Count 1, Act 250 District Commission Decision (173-12-13 Vtec)

Title:         Motion to Amend/Alter Decision (Motion 12)
Filer:         Stephen Durkee
Attorney:      Nathan H. Stearns
Filed Date:    March 21, 2016
Response in Opposition filed on 03/30/2016 by Christopher D. Roy, Attorney for
  Appellee Killington/Pico Ski Resort Partnership, LLC

The motion is MOOT and therefore Denied.

       On March 4, 2016, this Court issued its Merits Decision and Judgment Order in the
above referenced Docket. Appellant Stephen Durkee and his related entities filed a timely post-
judgment motion that expressed concerns about the Court’s findings and legal conclusions
concerning traffic and conformance with Act 250 Criterion 5. We regard Appellant’s motion
and concerns as moot, given the Court’s issuance of detailed findings and legal conclusions
concerning traffic and Criterion 5 in the related appeal concerning the Killington Act 20 Master
Plan proceedings.
       As noted in our Merits Decision in the Parking Project appeal, “the parties and the Court
agreed [at that trial] that traffic impacts, including cumulative traffic impacts, are more
appropriately analyzed in the master plan appeal.” In re Killington Resort Parking Project Act
250 Permit App. Appeal, No. 173-12-13 Vtec, slip op. at 22 (Vt. Super. Ct., Envtl. Div. Mar. 4,
2016)(Durkin, J.). We reached this conclusion due to the fact that while the Parking Project
contemplates significant improvements, particularly to the day skier parking areas, those
projects themselves are unlikely to generate traffic increases or impacts. Rather, the
developments contemplated in SPLC’s master plan will be the cause of traffic increases and
impacts to this region.
        In our Master Plan Merits Decision, issued today, we provide extensive findings and
legal analysis of the possible traffic impacts that will flow from the Phase I developments of the
master plan. As contemplated by the parties and the Court during the Act 250 Parking Project
appeal, we endeavored to address all traffic impacts from these coordinated improvements to
the Killington Resort (particularly Phase I of the master plan), within our master plan Merits
Decision. We therefore understand that the concerns Appellant raised here have been
addressed. It is for this reason that we conclude that Appellant’s pending motion is MOOT.

So ordered.

Electronically signed on June 21, 2016 at Newfane, Vermont pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division




Notifications:
Nathan H. Stearns (ERN 3585), Attorney for Appellant Stephen Durkee
Nathan H. Stearns (ERN 3585), Attorney for Appellant Mountainside Properties, Inc.
Nathan H. Stearns (ERN 3585), Attorney for Appellant Mountainside Development, Inc.
Nathan H. Stearns (ERN 3585), Attorney for Appellant Fireside Properties, LLC
Nathan H. Stearns (ERN 3585), Attorney for Appellant Killington Village Prop. Inc. I
Christopher D. Roy (ERN 1352), Attorney for Appellee Killington/Pico Ski Resort Prtnr
Jon S. Readnour (ERN 2166), Attorney for Interested Person Pinnacle Condo. Association, Inc
Gregory J. Boulbol (ERN 1712), Attorney for Interested Person Natural Resources Board
Elizabeth Lord (ERN 4256), Attorney for Interested Person Agency of Natural Resources
C. Daniel Hershenson (ERN 3586), Attorney for party 2 Co-counsel

jteske